United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.G., Appellant
and
DEPARTMENT OF THE AIR FORCE,
ELMENDORF AIR FORCE BASE, AK,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1748
Issued: June 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 9, 2017 appellant, through counsel, filed a timely appeal from a March 6, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the claim.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to expand the acceptance of his
claim to include the additional condition of spinal stenosis as causally related to his February 19,
2015 employment injury.
FACTUAL HISTORY
On September 5, 2012 appellant, then a 58-year-old airfield clearing equipment operator,
filed a claim for a traumatic injury (Form CA-1), alleging that he injured his right shoulder as he
was cutting a downed tree while in the performance of duty. OWCP assigned the claim File No.
xxxxxx338 and, on October 10, 2012, accepted closed fracture of the right scapula.
On May 6, 2013 appellant underwent a lumbar spine magnetic resonance imaging (MRI)
scan which demonstrated disc degenerative changes resulting in severe central spinal stenosis at
L4-5 as well as mild central spinal stenosis at L3-4 and moderate central spinal stenosis at L5-S1
with lateral recess impingement bilaterally at L5-S1. In a June 28, 2013 report, Dr. Robert J. Hall,
a Board-certified orthopedic surgeon, noted appellant’s reports of back pain with pain radiating
down in his legs and numbness in his feet.
Dr. Mark E. Flanum, a Board-certified orthopedic surgeon, examined appellant on July 3,
2013 for lumbar disc displacement and spinal stenosis with lumbar radiculopathy and weakness.
He recommended surgical decompression and two-level fusion. On October 2, 2013 Dr. Flanum
noted that appellant sustained a fall from a piece of equipment earlier this year and began having
substantial low back pain with numbness and tingling. He diagnosed symptomatic spinal stenosis
secondary to facet and ligamentum flavum hypertrophy as well as lumbar disc displacement.
On February 26, 2015 appellant filed a traumatic injury claim (Form CA-1) alleging that
he injured his shoulder, back, leg, and head on February 19, 2015 when his foot slipped out of the
ladder on a snow removal truck, causing him to fall onto a concrete floor.3 OWCP assigned the
claim File No. xxxxxx528, and on April 2 and 7, 2015, accepted complete right rotator cuff rupture
and right biceps tendon rupture. On April 7, 2015 appellant underwent right shoulder arthroscopy
with open rotator cuff repair and open biceps tenodesis. OWCP authorized compensation
benefits.4
On July 6, 2015 appellant underwent a lumbar spine MRI scan which demonstrated disc
extrusion at L4-S1, moderate facet arthropathy with severe canal stenosis at L3-4, and moderately
severe neural foraminal stenosis at L4-S1 and L3-4. In a report dated August 24, 2015, Dr. Flanum
reviewed appellant’s MRI scan and diagnosed acquired lumbar spondylolisthesis, lumbar
spondylosis, rotator cuff rupture, and lumbar spinal stenosis. He recommended lumbar
3
Appellant also has a prior traumatic injury claim under OWCP File No. xxxxxx992, in which he alleged that, on
March 28, 2013, he fell from his loader and bruised his right elbow, hip, shoulder, ribs, and back. OWCP denied the
claim by decision dated August 7, 2013. File No. xxxxxx992 is not presently before the Board.
4
OWCP File Nos. xxxxxx338 and xxxxxx528 have been administratively combined, with the latter serving as the
master file.

2

decompression because of the retrolisthesis of L5 on S1 as well as severe spinal stenosis.
Dr. Flanum noted that appellant reported that he had no substantial back symptoms before his
claimed March 26, 2013 workplace injury. He noted that appellant had some existing spondylosis,
but was asymptomatic until the March 26, 2013 workplace injury.
Appellant’s field nurse reported on August 12, 2015 that he also injured his back when he
fell on a concrete floor and that appellant would like to have this aspect of his claim addressed.
She noted that he had multiple injuries due to falls at work which included a broken scapula in
2012, falling out of loader in 2013, and falling from his truck in 2015.
On November 25, 2015 appellant submitted a report from Dr. Flanum dated
October 2, 2013. In this report Dr. Flanum diagnosed spinal stenosis and noted that appellant fell
from a piece of equipment at work which resulted in a substantial increase in low back pain and
leg symptoms. On December 10, 2015 appellant submitted a report from Dr. Flanum dated
October 26, 2015 which indicated that he treated appellant for low back pain and spinal stenosis.
He noted, “The patient reports that prior to his workplace injury, he had no substantial back or leg
symptoms. Consequentially, I do believe that his workplace injury was the precipitating cause for
his current need for surgery.”
In a January 12, 2016 letter, OWCP requested that appellant provide additional medical
evidence addressing causal relationship between his diagnosed spinal stenosis and his February 19,
2015 employment injury. It afforded him 30 days to respond.
By decision dated February 19, 2016, OWCP denied appellant’s request to expand the
acceptance of his February 19, 2015 claim to include the additional condition of spinal stenosis.
It found that the medical evidence of record did not support a causal relationship between his
diagnosed spinal stenosis and his February 19, 2015 employment injury.
Appellant underwent L4-5 and L5-S1 posterior lumbar interbody fusion and
decompression on March 5, 2016. In a letter dated May 25, 2016, OWCP informed appellant that
his spinal surgery was not authorized.
Dr. Flanum completed a note on May 23, 2016 and reported that appellant sustained an
injury on March 28, 2013 at work and that prior to this injury he did not have any complaints of
low back pain or radicular symptoms. He noted that while appellant “undoubtedly” has some
preexisting spondylosis, this condition was not symptomatic until the March 28, 2013 employment
injury. Dr. Flanum concluded, “Consequently it continues to be my medical opinion that the
workplace injury on or about March 28, 2013 was the cause of his need for surgical intervention.”
In a letter dated January 25, 2017, appellant, through counsel, requested reconsideration of
the February 19, 2016 decision. In support of this request, counsel resubmitted appellant’s lumbar
MRI scans, Dr. Flanum’s October 2, 2013, October 26, 2015, and May 23, 2016 reports, and
appellant’s March 5, 2016 operative report.
By decision dated March 6, 2017, OWCP denied appellant’s request to expand the
acceptance of his February 19, 2015 claim to include his diagnosed spinal stenosis. It found that
the medical evidence submitted was of insufficient probative value to establish his claim and
modify the November 25, 2016 decision.
3

LEGAL PRECEDENT
Where an employee claims that a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.5
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence supporting such causal relationship.6 The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.7
Neither the mere fact that a disease or condition manifests itself during a period of
employment, nor the belief that the disease or condition was caused or aggravated by employment
factors or incidents is sufficient to establish causal relationship.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to expand the acceptance of
his claim to include the additional condition of spinal stenosis as causally related to his
February 19, 2015 employment injury.
Appellant has two claims for traumatic injury accepted by OWCP, the September 5, 2012
fall in which he fractured his right shoulder, and the February 19, 2015 fall which resulted in
complete right rotator cuff rupture and right biceps tendon rupture with resulting surgery. He is
currently alleging that, as a result of his February 19, 2015 employment injury, he sustained spinal
stenosis requiring surgery.
In support of his claim for spinal stenosis causally related to his February 19, 2015
employment injury, appellant submitted a series of reports from Dr. Flanum. On October 2, 2013
Dr. Flanum attributed appellant’s spinal stenosis to a fall from a piece of equipment. This report
predates appellant’s February 19, 2015 employment injury and attributes his condition to his
March 26, 2013 employment incident which was not accepted by OWCP. Therefore, this report
is irrelevant to the current issue of causation and is of limited probative value regarding this claim.9
In a report dated August 24, 2015, Dr. Flanum noted that appellant had some existing
spondylosis, but was asymptomatic until the claimed March 26, 2013 workplace injury. In his
5

Jaja K. Asaramo, 55 ECAB 200 (2004).

6
M.S. Docket No. 17-0105 (issued December 7, 2017); see 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB
234 (1983).
7

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

8

Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

D.R., Docket No. 16-0528 (issued August 24, 2016).

4

report dated October 26, 2015, he indicated that he treated appellant for low back pain and spinal
stenosis. Dr. Flanum noted, “The patient reports that prior to his workplace injury, he had no
substantial back or leg symptoms. Consequentially, I do believe that his workplace injury was the
precipitating cause for his current need for surgery.” An award of compensation may not be based
on surmise, conjecture, speculation, or upon appellant’s own belief that there is a causal
relationship between his claimed condition and his employment.10 As Dr. Flanum does not
provide a rationalized opinion regarding causal relationship between appellant’s spinal stenosis
condition and the accepted February 19, 2015 employment injury, these reports lack probative
value.
Dr. Flanum completed a note on May 23, 2016 and reported that appellant sustained an
injury at work on March 28, 2013 and that, prior to that injury, he did not have any complaints of
low back pain or radicular symptoms. He noted that while appellant “undoubtedly” had some
preexisting spondylosis, this condition was not symptomatic until the claimed March 28, 2013
employment injury. Dr. Flanum concluded, “[c]onsequently it continues to be my medical opinion
that the workplace injury on or about March 28, 2013 was the cause of his need for surgical
intervention.” As noted previously, OWCP has not accepted that appellant sustained a traumatic
injury on March 28, 2013. This report does not address any causal relationship between
appellant’s accepted February 19, 2015 employment injury and his diagnosed spinal stenosis. This
report is also not relevant to the current issue of causation and is insufficient to establish appellant’s
claim for spinal stenosis as a result of his February 19, 2015 employment injury.11
Appellant has submitted no medical evidence addressing the alleged causal relationship
between his diagnosed condition of spinal stenosis and his February 19, 2015 employment injury
by direct causation, aggravation, or acceleration. Without evidence of causal relationship between
his accepted employment injury and his diagnosed condition, he has not met his burden of proof
to establish the additional condition of spinal stenosis as due to his February 19, 2015 employment
injury.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to expand the acceptance of
his claim to include the additional condition of spinal stenosis causally related to his February 19,
2015 employment injury.

10

R.W., Docket No. 15-0345 (issued September 20, 2016); Robert A. Boyle, 54 ECAB 381 (2003).

11

Supra note 9.

5

ORDER
IT IS HEREBY ORDERED THAT the March 6, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

